Citation Nr: 0319409	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that inter alia determined that service 
connection claims for bronchial asthma and for hearing loss 
were not well grounded.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

The veteran requested a hearing but later withdrew that 
request.

In August 2001, the Board remanded the two appealed issues 
for additional development.  In an October 2002 rating 
action, the RO granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.  Shortly 
thereafter, the veteran replied that he was appealing that 
decision because his hearing was worse.  The Board construes 
this to be a notice of disagreement (NOD) with the 
noncompensable rating assigned for bilateral hearing loss.  
As such, it should be handled as an unprocessed NOD.  This 
issue will be addressed in the REMAND portion of the 
decision.  


FINDING OF FACT

It is at least as likely as not that asthma was caused by 
active service.  


CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1110, 
1137, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

There is no enlistment examination report of record.  Various 
service medical records (SMRs) reflect treatment for 
rhinitis, allergies, and hay fever.  The veteran was 
hospitalized in July 1945 for allergic rhinitis and his 
October 1945 separation examination report notes symptomatic 
allergic rhinitis.  

In February 1999, the veteran requested service connection 
for asthma, among others, and included two notes from private 
physicians.  In one note, a Dr. Ruchman reported having 
treated the veteran for over 30 years for many allergies and 
eventually asthma.  The other noted is from a Dr. Schoenfeld 
and reflects treatment since January 1998 for chronic 
obstructive pulmonary disease (COPD), asthma, and other 
medical problems. 

The veteran underwent a VA general medical compensation and 
pension examination in March 1999.  Chest X-ray was normal 
but spirometry was abnormal.  The examiner gave a diagnosis 
of bronchial asthma that had existed for 12 to 15 years.  

In August 1999, the veteran reported that his allergic and 
asthma problems began during active service while stationed 
in Brazil, that his symptoms had persisted since then, and 
that his doctors felt that his asthma was caused by the 
allergic conditions that began during active service.  

In February 2001, the Board remanded the case to the RO 

In January 2001, the VA examiner who conducted the March 1999 
examination reported that it was "less likely" that the 
veteran's asthma began during active service.  

In May 2003, the Board requested that the prior VA examiner 
determine whether it is "at least as likely as not" that 
the veteran's asthma began during active service and the 
examiner responded affirmatively, stating that "it is as 
likely as not" that the early symptoms treated during active 
service were asthma.  

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Inasmuch as the 
Board has obtained a medical opinion that is sufficient for a 
grant of the benefit sought, the Board finds that VA's duty 
to inform the veteran as to the evidence necessary in this 
case, and to assist in obtaining such evidence has been 
fulfilled. 

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In this case, there is evidence of treatment for allergies 
and rhinitis during active service, evidence of continuity of 
symptomatology since active service, and a medical nexus, 
based on the facts of the case, linking asthma to active 
service.  No medical evidence has been submitted that would 
tend to directly controvert the favorable nexus opinion.  
Thus, because it is at least as likely as not that asthma was 
incurred in active service, the benefit of the doubt is given 
to the veteran, and service connection for asthma is 
therefore granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for asthma is granted.

REMAND

The United States Court of Appeals for Veterans Claims has 
held that an unprocessed NOD should be remanded, rather than 
referred, to the RO.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

Because an unprocessed NOD has been received, the RO should 
issue an SOC that addresses the veteran's appeal for a 
compensable initial rating for bilateral hearing loss.  

Accordingly, this issue is remanded for the following action:

The RO should issue an SOC with respect 
to the assignment of a noncompensable 
evaluation for bilateral hearing loss.  
The veteran should be informed of the 
time limits for filing a substantive 
appeal.  Under 38 C.F.R. § 20.302 (2002), 
he has the greater of 60 days from the 
date of mailing of the statement of the 
case or the remainder of the one-year 
period following October 2, 2002, the 
date of notice of the noncompensable 
rating, to file a substantive appeal or a 
request for an extension of time to do 
so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


